Title: To James Madison from Tench Coxe, 5 August 1808
From: Coxe, Tench
To: Madison, James



Sir
Philadelphia Augt. 5 1808

I take the liberty to inclose you a letter for the President which I request the favor of you to deliver or forward with such addition, if any, as you may judge proper.  I have written to Mr. Gallatin at NewYork, by the mail of this day.  It was at a period very remote from this, that I had first the pleasure to become acquainted with you, and I trust you have found me ever since in the ranks of the friends of liberty, and good government.  When I examine the labours of my commercial brethren to improve the trade of our country I find none, who have expended on that subject, more pains, time or money than myself.  If our present constitution is a blessing, at least as to industry, no one did more to obtain it than I.  You have been a witness to my course since you took your first seat in Congress.  It would be a comfort to my heart to recieve, at the hands of the President before he shall retire, such an evidence of his kindness.  I leave the subject to the influence of those proper considerations which I am sure will govern the decision upon it.  With perfect respect, I have the honor to be, Sir, Yr. Mo. obedt. & hum Servt.

Tench Coxe

